TREAT, District Judge,
held, that although the creditors of Shields might have attacked the deed as fraudulent, and although as to *517them it was void and passed no title, yet as between Shields and the bankrupt the deed was valid to vest the title in the bankrupt, and give him an estate which passed to his assignee, and therefore that the bankrupt had concealed his property.
Specification 4. Being a merchant and not keeping proper books of account.
It appeared that the bankrupt since March 2d, 1807, had been engaged in the general business of soliciting freight for a transportation company, but had also purchased and shipped flour anu grain, making his payments by drawing bills against his shipments, and that he had done so repeatedly. It also appeared that he had kept no regular books of account, day-book, blotter or ledger, and that his only means of determining the condition of his business was from the bills for purchases. accounts of sales returned, and the entries made on the margin of his check books on bank.
THE COURT held, that the bankrupt was a merchant and trader, and as such it was his duty to keep proper and correct books of account, so as to show the condition of his affairs. That it would appear that this duty had been purposely omitted, the bankrupt having previously failed in business, and yet buying, shipping and selling produce, without keeping any accounts whatever, keeping the profits and throwing the losses on his creditors. Specification number 4 sustained. Discharge refused.